492 F.2d 1240
7 Fair Empl. Prac. Cas. (BNA) 666, 7 Empl. Prac. Dec. P 9251NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Neil Abraham Bradington a. k. a. Neil Abraham Brad a. k. a.Mohamed Mohamed Ibrahim Barad, Appellantv.International Business Machines Corporation, Appellee.
No. 73-1867.
United States Court of Appeals, Fourth Circuit.
March 22, 1974.

Before CRAVEN, BUTZNER and RUSSELL, Circuit Judges.

PER CURIAM

1
Neil Abraham Bradington, proceeding pro se, appeals the order of the district court entering judgment for International Business Machines Corporation (IBM) in his action under Civil Rights Act of 1964, 42 U.S.C. Sec. 2000(e), et seq.  Bradington alleges that he was discriminatorily discharged from IBM in violation of 42 U.S.C. Sec. 2000(e)-2 and Sec. 2000(e)-3(a).  A careful examination of the lengthy record in this case reveals that Bradington's claims are without merit.  The trial court was aware that Bradington was without the benefit of counsel1 and afforded him every consideration and accommodation both at trial and at the pretrial proceedings.


2
Finding no error, we affirm for the reasons stated by the district court.


3
Affirmed.



1
 On recommendation of the EEOC, the district court appointed counsel for the plaintiff;  subsequently plaintiff decided to proceed pro se and requested that his court-appointed attorney withdraw